HAWKINS, Presiding Judge.
Conviction is for' burglary, punishment two years in the penitentiary.
:There is in the record a question and answer 107 page stenographic report of the evidence taken on the trial, which israpproved by. counsel, for • the. State and appellant. and: .also:. *295by the trial judge. It is singular why such documents continue to reach this court as statements of facts in the face of the repeated announcements that they cannot be considered. See 1st Called Session, 42d Legislature, page 75; Henry v. State, 133 Tex. Cr. R. 435, 111 S. W. (2d) 722 and authorities there cited.
The bills of exception brought forward cannot be properly appraised in the absence of the facts.
The judgment is affirmed.